DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings filed on 03/08/2022 are accepted.
Specification
The amendment filed 03/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Although the specification describes “a support element 10” and a “vehicle specific section 14”, there is no disclosure or description of “a vehicle specific support element”, which is claimed in line 17 of claim 10 and line 13 of claim 21.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Although the specification describes “a support element 10” and a “vehicle specific section 14”, there is no disclosure or description of “a vehicle specific support element”, which is claimed in line 17 of claim 10 and line 13 of claim 21. This is found to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a vehicle body” on line 11. It is unclear to the examiner whether the applicant is intending on introducing a secondary vehicle body than the one that is already introduced in line 2 of the claim.
Claim 10 recites the limitation  “a vehicle specific support element” in line 17. This fails to clearly define the invention, as it is not understood how there is a “vehicle specific support element” and a “support element”.

Claim 21 recites the limitation “a vehicle body” on lines 2-3. It is unclear to the examiner whether the applicant is intending on introducing a secondary vehicle body than the one that is already introduced in line 2 of the claim.
	Claim 21 recites the limitation “the specific vehicle body model” on line 11. There is insufficient antecedent basis for this limitation in the claim as the claim previously recites “one specific model” on line 8 and not a specific vehicle body model. Examiner assumes that “the specific vehicle body model” should read --the specific vehicle model-- since the claim previously sets forth for “one specific model”.
Claim 21 recites the limitation  “a vehicle specific support element” in line 13. This fails to clearly define the invention, as it is not understood how there is a “vehicle specific support element” and a “support element”.
	The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zendath (US 20110226426) in view of Wieczorek (US 20110209837).
	Regarding claim 10, Zendath teaches (figs. 1-4, and fig. 10, the embodiment used is described in paragraph 0065 lines 1-12 and encompasses figs. 1-10) a method for the assembly of a support element assembly (32) configured for use with a roller blind assembly to shade an opening in a vehicle body (paragraph 0052 lines 1-7), the support element assembly (32) comprising a standardized section (see annotated fig. 3 below) which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slots 42), and a vehicle-specific section (annotated fig. 3, given that this part is in the assembly it is inevitable taught that this piece is specific for the vehicle in figure 1.) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model as it appear in fig. 1); the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle model (the component has inevitably been selected for this vehicle model as it appears in fig. 1), and combining the vehicle-specific section with the standardized section (the components are selected an combined as shown in fig. 3), wherein the vehicle-specific section (annotated fig. 3) has a bearing pin (56, paragraph 0065 lines 1-12) configured for mounting a winding roller to a vehicle body (lines 10-11 of the abstract teach “the wound member has a winding shaft”, thus it is capable of mounting a winding roller), and by selecting the vehicle-specific section (annotated fig. 3) in accordance with the specific vehicle model (as shown in fig. 1), a vehicle-specific positioning of the wound blind sheet (18 when wound up around the bearing found on the winding axis 34) is configured to be established by the position of the bearing pin (56) relative to a vertical direction (modified fig. 2 below) as well as in the longitudinal direction (modified fig. 2) of the vehicle body (the dimensions of the vehicle-specific section determines the location of the bearing and the winding axis, which determines 
	Wieczorek teaches (fig. 7) a winding roller (16) connected to a bearing pin (32, paragraph 0040 lines 1-12). It would have been obvious to one of ordinary skill in the art to modify Zendath by adding a winding roller to the end of the shade that is connected to the bearing pin. This alteration provides the predictable and expected results of a way to keep the shade aligned and straight when being wound.

    PNG
    media_image1.png
    370
    1176
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    810
    media_image2.png
    Greyscale

	 Regarding claim 14, modified Zendath teaches (fig. 7 of Wieczorek) that the bearing pin (32) for mounting the winding roller (16) engages in an opening on an end side of the winding roller (paragraph 0040 lines 10-12), and the winding roller (10) is rotatably mounted with said bearing pin.
	Regarding claim 17, modified Zendath teaches (figures 1-3 of Zendath) that the roller blind assembly has two support elements (one of the support elements is the connected vehicle-specific section and the standardized section from fig. 3. Paragraph 0054 teaches that fig. 3 has a symmetric mirror image that is not shown in the drawings, so the other support element is the mirrored version of the two components).
Regarding claim 18, modified Zendath teaches (figures 1-3 of Zendath) that the standardized section comprises a plastic injection molded part (paragraph 0015 lines 8-10, the attachment in this reference is reference number 32).
	Regarding claim 19, modified Zendath teaches (figures 1-3) the support element (the standardized section and the vehicle-specific section) is designed in at least two parts (standardized 
Regarding claim 20, modified Zendath teaches (figures 1-3) that the standardized section and the vehicle-specific section are connected to one another in a connection area (annotated fig. 3).
	Regarding claim 21, Zendath teaches (figs. 1-4, and fig. 10, the embodiment used is described in paragraph 0065 lines 1-12 and encompasses figs. 1-10) a method for the installation of at least one support element (32) configured for use with a roller blind assembly on a vehicle body to shade an opening in a vehicle body (paragraph 0052 lines 1-7), the roller blind assembly comprising the at least one support element (32) configured for rotatably mounting a winding roller on the vehicle body (lines 10-11 of the abstract teach “the wound member has a winding shaft”, thus it is capable of rotatable mounting a winding roller), the at least one support element (32) comprising a standardized section (see annotated fig. 3) which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slots 42), and a vehicle-specific section (annotated fig. 3, given that this part is in the assembly it is inevitable taught that this piece is specific for the vehicle in figure 1.) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model as it appear in fig. 1), the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle body model (the component has inevitably been selected for this vehicle body model as it appears in fig. 1), and combining the vehicle-specific section with the standardized section to form a vehicle-specific support element (the components are selected and combined to form this element as shown in fig. 3), wherein the vehicle-specific section (annotated fig. 3) has a bearing pin (56, paragraph 0065 lines 1-12) configured for mounting the winding roller to the vehicle body (lines 10-11 of the abstract teach “the wound member has a winding shaft”, thus it is capable of mounting a winding roller), and by selecting the vehicle-specific section (annotated fig. 3) in accordance with the specific 
	Wieczorek teaches (fig. 7) a winding roller (16) connected to a bearing pin (32, paragraph 0040 lines 1-12). It would have been obvious to one of ordinary skill in the art to modify Zendath by adding a winding roller to the end of the shade that is connected to the bearing pin. This alteration provides the predictable and expected results of a way to keep the shade aligned and straight when being wound.
Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “the disclosure of Zendath could not teach or even suggest the claimed method elements of: selecting the vehicle-specific section then combining the vehicle-specific section with the standardized section.” The examiner notes that Zendath teaches the method element of selecting the vehicle-specific section as it can be understood that the component has inevitably been selected for the vehicle model because the component appears in fig. 1. Zendath teaches the method element of then combining this with the standardized section because the components are shown to be combined in fig. 3. The examiner also notes that paragraph 0015 lines 7-10 states that “the attachment is in particular a plastics material injection-molded part, the geometry of which can vary greatly in 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634